Citation Nr: 0608269	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  05-40 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE


Entitlement to service connection for prostate cancer claimed 
as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel



INTRODUCTION

The veteran had active service from September 1967 to 
December 1968.

This appeal arises from a May 2005 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran served during the Vietnam era in the waters 
off of the Vietnam coast, but he had neither duty nor 
visitation in the Republic of Vietnam.

3.  The veteran is not presumed to have been exposed to 
herbicides.

4.  The veteran's prostate cancer was first manifest decades 
after service and is unrelated to disease or injury in 
service.


CONCLUSION OF LAW

The veteran's prostate cancer claimed as due to exposure to 
herbicides was not incurred in or aggravated during service, 
nor may prostate cancer be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records to include the November 1968 
separation physical examination are silent regarding the 
presence of prostate cancer.

The National Personnel Records Center (NPRC) certified in 
August 2004 that they were unable to establish that the 
veteran had in country service in Vietnam.  He served on the 
USS Perkins which was in the official waters of the Republic 
of Vietnam from October 1967 to November 1967, November 1967 
to January 1968, and in February 1968.

The veteran's service personnel records show that he served 
aboard the USS Perkins during the Vietnam Era.

An August 2004 statement from Brian Butler, M.D., indicates 
that the veteran had been diagnosed with prostate cancer in 
April 2004.

In September 2004, the veteran indicated that he was unable 
to recall exact dates when he was in Vietnam, but he 
remembered being there on R & R (rest and recreation).  He 
also felt that he was exposed to Agent Orange due to the fact 
that he was on a ship in the coastal waters.  

A January 2005 response from the National Archives and 
Records Administration indicates that deck logs would not 
provide information placing the veteran aboard a ship, 
indicate individuals who departed the ship or may have set 
foot in Vietnam, or provide personnel related information 
about the veteran.  Sample deck logs from the USS Perkins 
were included to show that they provide information about 
ship operation but give no indication of named individuals 
arriving or departing from the ship.

The veteran indicated in February 2005 that he was in Vietnam 
in December 1967 and on several other occasions.  He was 
transported on shuttle boats as the USS Perkins would rest 
very close to shore.

Department of the Navy Historical Center records received in 
February 2005 show that the USS Perkins performed Vietnam War 
carrier escort, bombardment, and search and rescue duties 
during deployments from 1966 to 1968.  

A response from the US Armed Services Center for Unit Records 
Research shows that the command history of the USS Perkins 
did not document that this ship was in a port within the 
Republic of Vietnam or that the veteran had gone ashore.  It 
was further noted that command histories and deck rolls do 
not normally annotate individuals arriving or going ashore on 
a routine basis.  

An internet article entitled Navy Freshwater Distillation 
Systems was received in September 2005; this article contains 
a discussion of the possible contamination (to include Agent 
Orange) of the water systems of US naval vessels off of 
Vietnam during the Vietnam War.  Also of record is an 
Australian Scientific Study involving exposure of Australian 
naval personnel to herbicides during the Vietnam War.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Where a veteran served 90 days or more and a carcinoma 
becomes manifest to a degree of ten (10) percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  In this case, the veteran has not contended nor does 
the evidence demonstrate that prostate cancer was manifest 
until 2004, more than 30 years after separation from service; 
accordingly, the presumptive service connection provisions 
regarding a carcinoma are not for application herein.

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As to the specific contention that the veteran was exposed to 
herbicides, which resulted in the development of prostate 
cancer, the Board observes that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

An opinion of the General Counsel for VA held that service on 
a deep-water naval vessel off the shores of Vietnam may not 
be considered "service in the Republic of Vietnam" for 
purposes of 38 C.F.R. § 101(29)(A), and this is consistent 
with the definition of service in the Republic of Vietnam 
found in 38 C.F.R. § 3.307(a)(6)(iii) (2004).  VAOGCPREC 27-
97 (July 23, 1997).

While there is no dispute that the veteran had service during 
the Vietnam era and that he served on the Naval ship the USS 
Perkins in Vietnam's coastal waters, in order for the 
presumption of having been exposed to herbicide agents to 
attach, there must be evidence that the veteran went ashore 
in Vietnam.  The veteran has indicated that he was unable to 
remember exact dates, but he did remember swimming ashore to 
Vietnam on one occasion and on other occasions he remembered 
visiting Vietnam on shuttle boats from the USS Perkins to 
include a period of R & R. 

In an attempt to corroborate the veteran's alleged duty or 
visitation to Vietnam, the RO undertook a series of 
development inquiries.  The information gathered included a 
certification from the NPRC in August 2004 to the effect that 
it was unable to establish that the veteran was ever in 
Vietnam.  The National Archives indicated in January 2005 
that deck logs do not provide information of the boarding and 
departing of individuals from ships or who may have set foot 
in Vietnam, and sample deck logs from the USS Perkins were 
provided demonstrating this fact.  In February 2005, the 
Naval Historical Center indicated that the USS Perkins 
performed Vietnam War escort, bombardment, and search and 
rescue duties from 1966 to 1968.  And the US Armed Services 
Center for Unit Records Research indicated that the command 
histories of the USS Perkins did not document that this ship 
was inport in Vietnam or that the veteran went ashore.  As a 
result, despite the extensive attempts to place the veteran 
in Vietnam, the evidence as presently assembled, does not 
support the proposition that the veteran's conditions of 
service involved duty or visitation in the Republic of 
Vietnam and the presumption of exposure to herbicides is not 
for application in this case.  

The Board notes that the veteran has submitted a copy of an 
article on Navy Freshwater Distillation Systems and a copy of 
an Australian scientific study.  These documents, however, 
contains no findings pertaining to the veteran's 
manifestation of prostate cancer many years after discharge 
from service.  As a lay person, relying on a generic 
articles, the veteran is not qualified to render a medical 
opinion as to the etiology of his current prostate cancer.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding 
that treatise evidence cannot simply provide speculative 
generic statements not relevant to the veteran's claim," but, 
"standing alone," must include "generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 
(1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 
(1995).  The documents supplied by the veteran simply provide 
speculative generic statements.  Therefore, the 
aforementioned article and study lack probative value in the 
consideration of the veteran's claim. 

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

In this case, the medical record clearly demonstrates that 
the veteran was diagnosed with prostate cancer in April 2004.  
While prostate cancer is one of the enumerated diseases under 
3.309, in the absence of a showing that the veteran had duty 
or visitation in Vietnam, by operation of law, the veteran is 
not entitled to a presumption that prostate cancer is 
etiologically related to his putative exposure to herbicide 
agents used in Vietnam.  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure. "  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.  In this vein, the Board will address whether 
service connection may be awarded for prostate cancer on a 
direct incurrence basis.

The service medical records and the post service medical 
records (for many years after service), are silent regarding 
the presence of prostate cancer.  It was not until April 
2004, more than 30 years after separation from service, 
before the veteran was first diagnosed with prostate cancer.  
Further, there is no competent medical evidence to establish 
a nexus between service and the eventual manifestation of 
prostate cancer.  The August 2004 private medical statement 
merely indicates that the veteran had been diagnosed with 
prostate cancer in April 2004.  In fact, there is no medical 
evidence or medical opinion that would serve to establish a 
medical nexus between the diagnosis of prostate cancer in 
2004 and the veteran's service many years before.

With all due respect to the veteran's contentions, he is not 
shown to be a medical expert and, for that reason, he is not 
competent to express an authoritative opinion regarding an 
issue of medical causation or the diagnosis of a condition.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The veteran's statements in 
support of his claim, therefore, do not constitute competent 
medical evidence to establish a link between prostate cancer 
and service.

In sum, as the veteran was not exposed to herbicides in 
service and as there is no medical evidence to establish a 
direct casual link between service and prostate cancer, the 
Board concludes that the preponderance of the evidence is 
against the claim of service connection for prostate cancer 
due to exposure to herbicide agents in service or on a direct 
incurrence basis.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in June 2004 prior to the initial unfavorable AOJ 
decision in May 2005. 

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in June 2004, August 2004, and November 
2004 as well as a statement of the case in November 2005, 
which notified the appellant of the type of evidence 
necessary to substantiate his claim.  The documents also 
informed him that VA would assist in obtaining identified 
records, but that it was the appellant's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
above documents also informed the appellant about the 
information and evidence he is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  This notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. 

Here, the veteran was given notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available private treatment 
records have been obtained.  The service medical records, 
service personnel records, deck logs from the USS Perkins, 
and statements and or documents from the NPRC, Naval 
Historical Center, and the US Armed Services Center for Unit 
Records Research have been obtained and reviewed.  The 
veteran has not request a personal hearing in support of his 
claim.  Accordingly, the Board finds that the evidentiary 
development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the Board finds that the 
evidence currently of record is adequate to fully and fairly 
evaluate the veteran's appeal under 38 C.F.R. § 3.159 without 
affording the veteran a VA examination or obtaining a VA 
medical opinion.   

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for prostate cancer claimed 
as due to exposure to herbicides is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


